 

Exhibit 10.2

 

MASTER LICENSE AND DISTRIBUTION AGREEMENT

 

This Master License and Distribution Agreement (“Agreement”) is made and entered
into on the 20th day of November 2018 (the “Effective Date”) at Mumbai, by and
between Smaaash Entertainment Private Limited, an Indian company, with an
address at Trade View, Level 2, Kamala Mills, Lower Parel, Mumbai 400013, India
(“Licensor”), and I-AM Capital Acquisition Company, a company incorporated in
the United States of America, with an address at 1345 Avenue of the Americas,
11th floor, New York, 10105 (“Licensee”).

 

RECITALS

 

A.           WHEREAS, Licensor operates entertainment centers throughout India
as well as at the Mall of the Americas in Minneapolis Minnesota where Licensor,
through its virtual reality and sports simulation technology, provides
specialized equipment and related products so that Licensor’s customers may
experience the opportunity to experience various sport and recreational
activities through the use of such equipment and products, the details of which
are more fully set out in Exhibit A to this Agreement (the “Products”); and

 

B.           WHEREAS, Licensee is [●] (add the business of the Licensee); and

 

C.           WHEREAS, Licensor desires to appoint Licensee, and Licensee desires
to be so appointed, to act as Licensor’s exclusive licensee and distributor of
Products in the territories of North America and South America (“Territory”),
upon the terms and subject to the conditions hereinafter provided.

 

NOW, THEREFORE, the parties agree as follows:

 

1.Grant of License and Distribution Rights and Grant Limitations

 

1.1          Grant of License and Distribution Rights. Licensor hereby grants to
Licensee the exclusive right to purchase Products directly from Licensor and
distribute Products in the Territory in the name of the Licensor and on its own
account to customers located in the Territory (“Distribution Right”). All the
Products sold by Licensor to Licensee shall be further sold to the third party
sub-licensees of Licensee.

 

1.2          Additional Considerations

 

(a)          Pricing. Licensee shall be entitled to sell the Products further to
any third party franchisees of the Licensee at a minimum of 15% (fifteen
percent) margin over and above the price at which the Licensor sold the Products
to Licensee. If requested by Licensor, Licensee shall furnish to Licensor a list
of prices for Products to Licensee’s customers prior to the date Licensee
commences distributing any Product to any third party. Although Licensee is free
to establish its wholesale prices for Products in its discretion, Licensee’s
wholesale prices for Products shall be maintained at a level which would
encourage the development of sales of Products while maintaining the image of
Products and the Marks (as hereinafter defined).

 

(b)          Operation of Licensee’s Business. Licensee shall maintain good
customer relations in accordance with prudent and reasonable business practices.
Licensee shall perform its obligations hereunder without using subcontractors,
sub-distributors, independent sales representatives, agents, Licensee’s
affiliates or other non-employees (“Third Parties”) to perform the obligations
of Licensee under this Agreement unless they have been approved, in writing, in
advance, by Licensor, such approval not to be unreasonably withheld.

 

2.            Term The term of this Agreement shall commence as of the Effective
Date and shall continue until terminated as hereinafter provided (the “Term”).
Each calendar year during the Term is sometimes hereinafter referred to as a
“Contract Year.”

 

3.            Purchase of Products

 

3.1          Purchase Price of Products; Risk of Loss. Unless otherwise agreed
by the Parties in writing and subject to Section 1.2 (a), Products shall be
purchased by Licensee from Licensor at such prices and on such terms as may be
agreed by the parties from time to time. Title to and risk of loss of Products
purchased by Licensee from Licensor shall pass at the delivery point (on
ex-works basis) as specified in the applicable purchase order. Upon sale of the
Products, Licensor shall only be responsible for any inherent manufacturing
defects in the Products, provided that such manufacturing defect is notified to
Licensor at least within a period of 2 (two) months from the date of
installation of the Products. Licensor shall also maintain an inventory of the
required spare parts for the Products.

 



 

 

3.2          Purchase Orders.

 

(a)          Unless otherwise agreed by the Parties in writing, Licensee shall
place with Licensor, Licensee’s orders for Products at regular intervals during
each Contract Year sufficiently in advance of Licensor’s order deadlines and
scheduled delivery dates.

 

(b)          Licensee shall place its orders for Products upon Licensor through
purchase order forms (or purchase order forms acceptable to Licensor), the terms
of which shall be applicable thereto except that, if any terms thereof are
inconsistent with the terms set forth in this Agreement, the terms set forth
herein shall prevail and control. Licensor shall issue its confirmation of such
order if Licensor deems such order acceptable, including in such confirmation
the anticipated date of delivery and prices of the Products subject to such
order.

 

3.3          Payment Terms. Unless otherwise agreed in writing by Licensor, all
invoices from Licensor to Licensee are payable, by wire transfer in U.S.
Dollars, to such bank account designated by Licensor to Licensee in writing.

 

3.4          Maintenance. Licensor shall be responsible for providing all
maintenance services with respect to the Products during the first Contract
Year, free of any charges. From the second Contract year, the maintenance
services shall be provided by Licensor to Licensee on the basis of an annual
maintenance contract entered between the parties for this purpose. In the event
of any defects in the products including any manufacturing defects brought by
the customer / Licensee beyond the time period mentioned in Section 3.1, then
any services provided by Licensor shall be covered under the annual maintenance
contract, or the customer or Licensee shall be required to purchase the spare
parts from Licensor.

 

4.            Grant of License in the Trademarks

 

4.1          License. Subject to the terms of this Agreement (including all
obligations to first obtain Licensor’s written approval), Licensor hereby grants
to Licensee the right to use the Trademarks (the details of which are set out in
Exhibit B to this Agreement), on a royalty-free basis, for the purpose of
promoting the sale of Products in the Territory. Licensee is in particular
entitled to:

 

(a)          offer, market and/or distribute Products under the Trademarks; and

 

(b)          use the Trademarks on business stationery and/or in advertising in
connection with the advertising, promotion and distribution of Products in the
Territory.

 

4.2          Exclusivity of License. Except as provided in the next sentence,
the license granted herein shall be exclusive. “Exclusivity” shall mean that
Licensor shall not grant any further licenses to third parties in the Trademarks
for use in connection with sales of Products in the Territory, and the Licensee
shall not enter into any arrangement or agreement with any third parties for the
sale of any products (either directly or indirectly) identical or similar to the
Products, in the Territory; provided, however, that Licensor may continue to use
the Trademarks in the Territory in connection with the operation of Licensor’s
entertainment centers and/or at other locations owned by Licensor or third
parties.

 

4.3          Form of Use. Unless otherwise provided herein or agreed by the
parties in writing, Licensee shall use the Trademarks that are registered in the
Territory in their registered form.

 

5.            Compliance with Law Licensee shall ensure that all Products will
be offered for sale, sold, manufactured, labeled, packaged, distributed,
advertised, marketed, promoted, publicized and otherwise exploited, in
accordance with all applicable laws and regulations in the Territory, including
without limitation, all customs requirements and country of origin regulations,
those laws and regulations relating to health and safety.

 

6.            Marketing and Promotional Activities

 

6.1          Best Efforts.

 

(a)          Licensee shall exercise its best efforts to effectively market,
promote, and sell Products throughout the Territory. Licensee shall represent
Licensor at IAAPA and any other conferences as may be requested by Licensor.

 

(b)          Unless otherwise agreed by Licensor in writing, throughout the
Term, Licensee shall maintain an organizational structure and sales force
reasonably necessary to adequately support the advertising, marketing, sales and
distribution of Products throughout the Territory. Licensor shall ensure that
the services of at least 2 (two) of its employees are provided to Licensee for
coordinating and remedying any maintenance claims with respect to the Products.

 

6.2          Promotional Material and Products. Licensee shall submit to
Licensor, for Licensor’s prior written approval, samples of all advertising and
promotional materials that Licensee desires to use to promote the Products,
including without limitation, print and online advertising designs, trade show
display materials, press releases and interviews for publication in any media
(“Promotional Material”). Licensee shall modify any disapproved Promotional
Material to satisfy Licensor’s reasonable objections so that it is acceptable to
Licensor. Licensor shall provide Licensee with the creative elements of any
Promotional Materials that Licensor creates or acquires for use in connection
with the advertising and sale of Products outside the Territory.

 



 

 

7.            Intellectual Property

 

7.1          Ownership.

 

(a)          Licensor is the sole owner of any intellectual property rights
relating to the Products existing as of the Effective Date, including, but not
limited to, the Trademarks and all the goodwill relating thereto (the “Licensor
Property”). Licensee, by reason of this Agreement, has not acquired any right,
title, interest or claim of ownership in any of the Licensor Property in the
Territory or elsewhere, except to the extent provided under the license granted
under Section 4.

 

(b)          Licensee acknowledges that (i) Licensor is the sole and exclusive
owner of all right, title and interest in any Licensor Property; (ii) nothing
contained in this Agreement shall give to Licensee any right, title or interest
in any Licensor Property; and (iii) Licensee’s use of the Licensor Property, and
any associated goodwill, shall inure only to the benefit of Licensor and shall
be deemed to be solely the property of Licensor should this Agreement be
terminated for any reason.

 

7.2          Registration and Cooperation. Licensee shall not, directly or
indirectly, seek or obtain any new registration for Licensor Property (including
without limitation, any colorable imitations, translations, or transliterations
thereof), anywhere in the world without Licensor’s prior written consent. If
Licensee has obtained or obtains in the future, in any country, any right, title
or interest in any Licensor Property notwithstanding the previous sentence
(including any colorable imitations, translations, or transliterations thereof),
Licensee will be deemed to have so acted as an agent and for the benefit of
Licensor for the limited purpose of obtaining such registrations and assigning
them to Licensor. Licensee shall execute, for no additional consideration, any
and all documents deemed necessary by Licensor or its attorneys to be necessary
to transfer such right, title or interest to Licensor.

 

7.3          No Challenges. Licensee shall not do anything or suffer anything to
be done which may adversely affect any rights of Licensor in and to any Licensor
Property, or any registrations thereof or which, directly or indirectly, may
reduce or dilute the value or distinctiveness of such Licensor Property, in
particular the Trademarks, or disparage or detract from Licensor’s reputation.
Licensee shall not challenge, directly or indirectly, Licensor’s interest in, or
the validity of, any Licensor Property, or any application for registration or
trademark registration thereof or any rights of Licensor therein. The provisions
of this Section 7.3 shall survive the termination of this Agreement.

 

8.            Third Party Infringements; Attacks on Use of the Marks;
Cooperation

 

8.1          Third Party Infringements.

 

(a)          Mutual Information. Each of the parties shall inform the other
without undue delay when such party becomes aware of any infringements of any of
the Licensor Property in the Territory.

 

(b)          Initiation of Action. Any actions against infringers of any of the
Licensor Property, whether or not such actions involve litigation (including any
actions taken to oppose a third party application to register an infringing
trademark or a cancellation action against a third party’s infringing trademark
registration), shall be exclusively reserved to Licensor, unless otherwise
agreed by Licensor in writing. Notwithstanding the foregoing, Licensor shall be
under no obligation to initiate any such action. If requested by Licensor,
Licensee shall support Licensor, at Licensor’s expense, in any such proceedings
and, if requested by Licensor, Licensee shall promptly provide Licensor with any
relevant documentation in Licensee’s possession.

 

8.2          Attacks on the Use of the Licensor Property. Each of the parties
shall inform the other if it becomes aware of a claim by a third party that the
use of any of any of the Licensor Property infringes on the rights of such third
party. If requested by Licensor, Licensee shall support Licensor, at Licensor’s
expense, in connection with Licensor’s defense against any such third party
claims. Unless otherwise agreed by Licensor in writing, Licensor shall take the
lead in any defense against a third party action, whether brought against
Licensor and/or Licensee. The decision whether or not a defense is appropriate
shall be in Licensor’s sole discretion. Licensee shall not settle any third
party claims against it regarding its use of any of the Licensor Property
without the prior written consent of Licensor.

 



 

 

8.3          Indemnity. The Licensee shall indemnify and hold the Licensor, its
affiliates and their respective agents and employees harmless from all claims,
actions, suits, damages, costs and expenses in relation to or arising out of the
breach of any representations, warranties, covenants and obligations of the
Licensee as set out in this Agreement. The indemnification rights of the
Licensor shall be without prejudice to, and independent of any other rights and
remedies that the Licensor may have at law or in equity, including the right to
seek specific performance, injunctive relief or restitution, none of which
rights or remedies shall be affected or diminished thereby. The provisions of
this Section 8.3 shall survive the termination of this Agreement.

 

9.            Termination

 

9.1          Termination by Mutual Agreement. This Agreement may be terminated
at any time upon the mutual written agreement of the parties.

 

9.2          Termination by Licensor with Notice. Licensor may terminate this
Agreement upon thirty (30) days written notice to Licensee upon the occurrence
of any of the following:

 

(a)          Licensee fails to make any payment required under or in connection
with this Agreement; or

 

(b)          Licensee fails to use its best efforts to market, promote and sell
the Products within the Territory and such failure is not cured within thirty
(30) days of Licensor’s notification to Licensee of such failure.

 

9.3          Termination by Licensee with Notice. Licensee may terminate this
Agreement, for any reason or no reason, upon not less than one hundred twenty
(120) days’ notice to Licensor.

 

9.4          Termination for Cause. This Agreement may be terminated by either
party for “Cause” without the need of providing a notice period prior to such
termination becoming effective. “Cause” shall exist if circumstances occur
which, taking into consideration the substance and purpose of this Agreement,
would make it unreasonable for one or both of the parties to continue the
contractual relationship and the other party fails to cure the cause (assuming
that such cause is susceptible to cure) within thirty (30) days after the date
of receipt of a corresponding written notice (“Remedy Notice”). If such cause by
its nature is not curable, then no such Remedy Notice is required. Without
limiting the generality of the foregoing, a party may terminate this Agreement
for “Cause” if:

 

(a)          the other party to this Agreement is in breach of one or more of
its material obligations; or

 

(b)          the other party to this Agreement becomes insolvent, generally
cannot pay its obligations when due or otherwise suffers a substantial
deterioration of its financial situation, or if insolvency/bankruptcy
proceedings are initiated against such party or such party initiates any
dissolution or liquidation of its business and/or assets.

 

9.5          Effects of Termination.

 

(a)          Upon the termination of this Agreement any indebtedness of Licensee
to Licensor shall become immediately due and payable. Within ten (10) days after
any such termination of this Agreement, Licensee shall furnish to Licensor a
full and complete statement setting forth (i) the inventory of Products then on
hand, including Licensee’s wholesale price thereof, and (ii) a list of
outstanding orders received, accepted and approved by Licensee at the time of
the termination of this Agreement, including the relevant details of each such
order. Licensee shall cease to accept new orders for Products as of the date of
termination of this Agreement. Licensee shall consult with Licensor regarding
Licensee’s pending orders for Products and Licensor shall determine whether to
permit Licensee to continue distribution of Products to fill the pending orders,
to direct Licensee to cancel the pending orders, or to assume or have a third
party assume the obligation to fill pending orders.

 

(b)          All benefits which may accrue by reason of the activities of
Licensee hereunder shall be deemed transferred automatically to Licensor, and
all licenses and other rights granted to Licensee hereunder shall immediately
cease. Unless otherwise agreed by Licensor in writing, Licensee shall
immediately discontinue the advertising and marketing of Products.

 

(c)          Each of the parties shall continue to maintain in confidence any
and all confidential information received from the other party. At Licensor’s
election, Licensor may purchase from Licensee any materials used by Licensee for
the distribution, sale, advertising, marketing, promotion, publicizing or other
exploitation of Products, including all Promotional Materials, Licensor
Property, or any other materials which contain any of the Trademarks.

 

(d)          Subject to the provisions of subsections (a) and (e) hereof, upon
the termination of this Agreement, Licensee shall have a period of one hundred
eighty (180) days to sell and ship to its customers, on a non-exclusive basis,
current inventory of Products within the Territory to fill pending orders
(“Sell-Off Period”). All sales during the Sell-Off Period are expressly subject
to all of the terms and conditions contained in this Agreement, including
without limitation, prohibitions against selling Products outside of the
Territory (or to parties who may sell Products outside the Territory). Any
Products remaining in Licensee’s inventory at the end of the Sell-Off Period
shall be shipped to Licensor or its designee at Licensor’s expense. Licensor
shall pay to Licensee Licensee’s landed cost for any such Products then
remaining in Licensee’s inventory as of the end of the Sell-Off Period.

 



 

 

(e)           Notwithstanding the provisions of subsection (d) above, Licensor
shall have the right to purchase all or part of Licensee’s inventory of Products
then remaining upon the termination of this Agreement, at Licensee’s landed cost
for any such Products then remaining in Licensee’s inventory, in which case
Licensee shall have no Sell-Off Period for such Products.

 

(f)           The termination of this Agreement for any reason shall not affect
obligations accrued prior to the effective date of such termination of this
Agreement or any obligations which, either expressly or from the context of this
Agreement, are intended to survive the termination of this Agreement.

 

10.          Notices and Other Communications All reports, approvals, requests,
demands, notices and other communications (collectively “Communications”)
required or permitted by this Agreement shall be in writing and signed by a duly
authorized officer of or such other individual designated in writing by a party.
Communications will be duly given if delivered personally, if mailed (by
registered mail, return receipt requested) or if delivered by
nationally-recognized courier or mail service which requires the addressee to
acknowledge, in writing, the receipt thereof, to the party concerned at the
following addresses (or at any other address as a party may specify by notice in
writing to the other):



    If to Licensor: Smaaash Entertainment Private Limited   Trade View, Level 2
  Kamala Mills   Lower Parel, Mumbai 400013, India   Attention: Mr. Vishwanath
Kotian     If to Licensee: 1345 Avenue of the Americas, 11th floor   New York,
NY 101015, USA   Attention: Mr. Suhel Kanuga



 

11.          Miscellaneous

 

11.1          Entire Agreement. This Agreement contains the entire understanding
and agreement between the parties with respect to its subject matter, supersedes
all prior oral or written understandings and agreements relating thereto and may
not be modified, discharged or terminated, nor may any of the provisions hereof
be waived, orally.

 

11.2          Representations and warranties. Each of the parties represents and
warrants to the other party that, (i) the Agreement constitutes a valid, legal
and binding obligation of such party and is enforceable against such party in
accordance with its terms, (ii) it has the power and authority to execute the
Agreement and perform all its terms, and (iii) the execution and performance of
this Agreement shall not violate any charter documents of such party, contravene
any provisions of law as applicable to such party (including any order, decree,
injunction of any competent court) or conflict with the provisions of any
material agreement or contract executed by such party. The provisions of this
Section 11.2 shall survive the termination of this Agreement.

 

11.3          Governing Law. (a) The parties hereto have expressly agreed that
this Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York, applicable to contracts executed and fully to be
performed therein, to the exclusion of any other applicable body of governing
law.

 

(b)            Except as hereafter provided, the parties hereby consent to the
jurisdiction of the New York State Supreme Court, County of New York or in the
United States District Court for the Southern District of New York to resolve
any dispute arising under this Agreement.

 

(c)            In the event of any litigation or other action arising out of
this Agreement, the court shall award to the substantially prevailing party all
reasonable costs and expenses including reasonable attorney’s fees.

 



 

 

11.4           WAIVER OF JURY. THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY
JURY IN ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT, WHETHER NOW OR EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE
PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS SECTION WITH ANY COURT AS
WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED FOR AGREEMENT AMONG THE
PARTIES IRREVOCABLY TO WAIVE THE TRIAL BY JURY COURT, AND THAT ANY PROCEEDINGS
WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT SHALL INSTEAD BE TRIED IN A
COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

11.5           Force Majeure. The parties will not be liable to each other for
any failure or delay in performance, other than failure to make timely payments
due under this Agreement, if it is because of earthquake, flood, fire, acts of
God, civil unrest, terrorism, acts of any governmental authority or any other
reason beyond the reasonable control of either or both of the parties (“Force
Majeure”). However, either party may terminate this Agreement by and upon notice
to the other if the other is unable to perform any of its material obligations
for a period of thirty (30) days by reason of a Force Majeure.

 

11.6           No Joint Venture. Nothing herein is intended to constitute the
parties as partners or as joint ventures, or either as agent of the other, and
neither party may obligate or bind the other.

 

11.7           Headings, Definitions and other particulars. Headings and titles
of sections and/or paragraphs are for convenience only. The definitions in this
Agreement shall apply equally to both the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The use of “including” in
this Agreement shall be construed as illustrative.

 

11.8           Amendment. This Agreement shall, from the Effective Date, bind
the parties to the terms herein and cannot be amended without the consent of the
parties. Further, this Agreement cannot be terminated by any party except in
accordance with Clause 9 of this Agreement.

 

11.9           Assignment. The Licensor shall be entitled to assign, transfer,
encumber or dispose of any of its rights and or obligations under this
Agreement, including to an affiliate, without the prior written consent of the
Licensee. The Licensee shall not be entitled to assign, transfer, encumber or
dispose of any of its rights and or obligations under this Agreement, including
to an affiliate, without the prior written consent of the Licensor.

 

11.10          Expenses. The Licensee shall bear all the costs and expenses in
relation to the execution of this Agreement and the consummation of all the
transactions hereunder.

 

11.11          Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. The delivery of signed counterparts by
facsimile transmission or electronic mail in “portable document format” (“.pdf”)
shall be as effective as signing and delivering the document in person.

 



 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement the day
and year first above written.



        SMAAASH ENTERTAINMENT PRIVATE LIMITED         By: /s/ Shripal Morakhia  
      Name: Shripal Morakhia         Title:           I-AM CAPITAL ACQUISITION
COMPANY         By: /s/ F. Jacob Cherian         Name: F. Jacob Cherian        
Title: Chief Executive Officer



 

(exhibits follow)

 



 

 

Exhibit A

 

Products

 

Products shall include the following:



● Finger Coaster



● Super Keeper



● Cricket Lanes



● Walk the Plank



● Human Claw



● Camel ride



● Arcade games



● Any other game as and when finalized and any new games which may be launched.

 



 

 

Exhibit B

 

Trademarks

 

separately annexed

 

